Citation Nr: 1717679	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  07-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent, prior to August 12, 2005, and in excess of 20 percent, from August 12, 2005, for service-connected residuals of a compression fracture to the thoracic spine, with retained foreign bodies.  

2. Entitlement to a rating in excess of 40 percent, from August 30, 2009, to July 18, 2010, for service-connected residuals of a compression fracture to the thoracic spine, with retained foreign bodies.  

3. Entitlement to a rating in excess of 20 percent, from July 19, 2010, for service-connected residuals of a compression fracture to the thoracic spine, with retained foreign bodies (herein after "back disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2007, the Veteran testified at a Travel Board hearing held at the RO. A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted that hearing has long since retired from the Board and in April 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He indicated that he would, and in March 2012, the Veteran testified at a hearing before the undersigned VLJ.  A transcript of that hearing is of record.

These claims were previously denied in a December 2015 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims.  Pursuant to a September 2016 Joint Motion for Partial Remand (Joint Motion), the Court issued an order vacating the Board's December 2015 decision with respect to the issues discussed herein, and remanded these issues to the Board for action consistent with the Joint Motion.

The Board apologies for the delays in the adjudication of this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the issues on appeal can be decided.  

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination in July 2015, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59. 

During the pendency of the claim, the Veteran has reported that his active range of motion is severely limited, resulting in significant functional impairment including pain, excess fatigue, and lack of endurance.  While the examiner noted decreased range of motion resulting in difficulty performing tasks and activities, there is no indication in whether the noted range of motion for the Veteran was active, passive, or whether the recorded values were the same for both.  Thus, the examination is inadequate in this case.  As such, the Board finds it must remand the claim for a new examination to determine the current severity of the residuals of a compression fracture to the thoracic spine, with retained foreign bodies. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected residuals of a compression fracture to the thoracic spine, with retained foreign bodies.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the back disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




